DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 07/15/2021 and the preliminary amendment filed 09/28/2021, wherein claims 1-20 are newly added as pending application, claims 1, 9, 17 being independent. The present Application is a CONTINUATION of Application 16/346,532 (Now US Pat. No. 10,764,745) and Application 16/943,390 (Now US Pat. No. 11,082,833), claims foreign priority to CN201610928977.9 with a filing date of 10/31/2016 (certified foreign priority document received in parent application 16/346,532) and is a 371 of PCT/CN2017/088142.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,764,745 (hereinafter ‘patent 1’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are found in their entirety within the bounds of the claims of the patent. With respect to claim 1 of the present application, the limitations A system, comprising: a first device configured to: obtain an embedded universal integrated circuit card (eUICC) identifier (EID) of a second device; send, to a mobile operator network, a first message indicating a profile download request, wherein the first message comprises the EID; and send an unbinding request to the mobile operator network for unbinding a multiple- device, single-mobile subscriber integrated services digital network number (MSISDN)- service, binding relationship between the first device and the second device; and the second device comprising an eUICC and configured to: install a profile associated with the EID in the eUICC, wherein an MSISDN of the first device is shared by the second device; and delete the profile in the eUICC in response to receiving an unbinding operation indication” correspond to the limitations “A system, comprising: a first device; and a second device, wherein the first device is configured to: obtain an embedded universal integrated circuit card (eUICC) identifier (EID) of the second device; send a first message to a mobile operator network indicating a profile download request, wherein the first message comprises the EID of the second device; receive a profile associated with the EID from the mobile operator network; and send the profile to the second device; wherein the second device is configured to: install the profile in an eUICC of the second device, wherein a mobile subscriber integrated services digital network number (MSISDN) of the first device is shared by the second device; and, wherein the first device is further configured to: send a unbinding request to the mobile operator network for unbinding a multiple devices single MSISDN service binding relationship between the first device and the second device; and receive a unbinding operation result from the mobile operator network; and send the unbinding operation result to the second device; and wherein the second device is further configured to: delete the profile in the eUICC of the second device in response to receiving the unbinding operation result” of claim 1 of the patent. The claims differ in slight word reordering and claim 1 of the present Application omits the limitations requiring “a second device”,  “receive a profile associated with the EID from the mobile operator network; and send the profile to the second device; wherein the second device is configured to: install the profile in an eUICC of the second device, wherein a mobile subscriber integrated services digital network number (MSISDN) of the first device is shared by the second device”. Every limitation of claim 1 of the present application is found in claim 1 of patent 1, and claim 1 of the present application is a broadened version of claim 1 of patent 1. Therefore, claim 1 of the present application is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the claim 1 of patent 1. 
Similar mapping is intuitively made with respect to the limitations of independent claims 9 and 17 wherein the mapping above is applied thereto. Dependent claims of the present application correspond in reasonably corresponding limitations to the dependent claims of the patent. Therefore, the limitations of claims 2-8, 10-16 and 18-20 of the present application correspond the limitations of claims 2-8, 10-16, 18-20 (respectively) of patent 1, wherein the claim language corresponds directly to the limitations of the noted claims of patent 1. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,833 (hereinafter ‘patent 2’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are found in their entirety within the bounds of the claims of the patent. With respect to claim 1 of the present application, the limitations A system, comprising: a first device configured to: obtain an embedded universal integrated circuit card (eUICC) identifier (EID) of a second device; send, to a mobile operator network, a first message indicating a profile download request, wherein the first message comprises the EID; and send an unbinding request to the mobile operator network for unbinding a multiple- device, single-mobile subscriber integrated services digital network number (MSISDN)- service, binding relationship between the first device and the second device; and the second device comprising an eUICC and configured to: install a profile associated with the EID in the eUICC, wherein an MSISDN of the first device is shared by the second device; and delete the profile in the eUICC in response to receiving an unbinding operation indication” correspond to the limitations “A system, comprising: a first device configured to: obtain an embedded universal integrated circuit card (eUICC) identifier (EID) of a second device; send, to a mobile operator network, a first message indicating a profile download request, wherein the first message comprises the EID; receive a profile associated with the EID from the mobile operator network; send the profile to the second device; and send an unbinding request to the mobile operator network for unbinding a multiple-device, single-mobile subscriber integrated services digital network number (MSISDN)-service, binding relationship between the first device and the second device; and the second device configured to: install the profile in an eUICC of the second device, wherein an MSISDN of the first device is shared by the second device; and delete the profile in the eUICC in response to receiving an unbinding operation indication” of claim 1 of patent 2. The claims differ in slight word reordering and claim 1 of the present Application omits the limitations requiring “a second device”,  “receive a profile associated with the EID from the mobile operator network; and send the profile to the second device; wherein the second device is configured to: install the profile in an eUICC of the second device, wherein a mobile subscriber integrated services digital network number (MSISDN) of the first device is shared by the second device”. Every limitation of claim 1 of the present application is found in claim 1 of patent 2, and claim 1 of the present application is a broadened version of claim 1 of patent 2. Therefore, claim 1 of the present application is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the claim 1 of patent 2. 
Similar mapping is intuitively made with respect to the limitations of independent claims 9 and 17 wherein the mapping above is applied thereto. Dependent claims of the present application correspond in reasonably corresponding limitations to the dependent claims of the patent. Therefore, the limitations of claims 2-8, 10-16 and 18-20 of the present application correspond the limitations of claims 2-8, 10-16, 18-20 (respectively) of patent 2, wherein the claim language corresponds directly to the noted claims of patent 2. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643